Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 8 are objected to because of the following informalities: each of these claims recites acquiring “voice data of uttered voice of the utterer” which should be amended to read --voice data of an uttered voice of the utterer--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carson et al. (U.S. Patent Application Publication No. 2013/0141643), referred herein as Carson.
Regarding claim 1, Carson teaches a display control device comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (figs 1, 3, 5, and 6; para 50, the last 3 lines), comprising: acquiring moving image data obtained through moving image capturing of at least a mouth part of an utterer, detecting a lip part from the moving image data and detect motion of the lip part, and recognizing an utterance content from the motion of the lip part (para 52, lines 1-12; para 53, the last 5 lines; para 54, lines 1-3; para 55, lines 1-5; para 56, lines 1-5); acquiring voice data of uttered voice of the utterer, and recognizing a voice from the voice data (para 59, lines 4-13; para 60; para 61, lines 5-10); comparing a result of recognizing the voice with a result of recognizing the utterance content, and when a recognition rate of the result of recognizing the utterance content is lower than a recognition rate of recognizing the voice as a result of comparing the result of recognizing the voice with the result of recognizing the utterance content, generating a moving image enhanced to increase the motion of the lip part (para 66, lines 1-9; para 85; para 86, lines 1-5 and the last 6 lines); and controlling a display unit to display the moving image (paras 35 and 40).
Regarding claim 2, Carson teaches the display control device according to claim 1, wherein the operations further comprise: generating an animation moving image enhanced to increase the lip motion (para 52, lines 1-4; para 86, lines 1-5 and the last 6 lines; para 92, lines 4-6).
Regarding claim 7, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carson, in view of Cortez et al. (U.S. Patent Application Publication No. 2011/0131041), referred herein as Cortez.
Regarding claim 3, Carson teaches a communication device comprising: the display control device according to claim 1, wherein the operations further comprise: performing processing comprising acquiring the uttered voice (para 60), and enhancing a moving image to increase the motion of the lip part (para 86, lines 1-5 and the last 6 lines).  Carson teaches processing voices data of people speaking off-camera (para 61, the last 5 lines) but does not explicitly teach call processing during a call.
Cortez teaches a device for performing processing comprising acquiring voice data to recognize an uttered voice, analyzing the voice data to determine lip movements associated with the voice data, and generating a moving image to display animated lip movement matching the voice data (para 68; para 70, lines 1-7; paras 71 and 72; para 74, lines 1-5), wherein the processing comprises call processing during a call (para 62; para 63, lines 1-6).  It would have been obvious to one of ordinary skill in the art to provide call processing because as known in the art, and taught by Cortez, this expands the flexibility and usability of the speech and facial synchronization such that efficient and realistic audio/visual communication applications can be realized (see, for example, Cortez, paras 17-19).
Regarding claim 4, Carson teaches a communication device comprising: the display control device according to claim 1, wherein the operations further comprise: performing processing comprising recognizing voice from voice data, and acquiring moving image data (para 52, lines 1-12; para 55, lines 1-5; para 59, lines 1-9).  Carson teaches processing voices data of people speaking off-camera (para 61, the last 5 lines) but does not explicitly teach call processing.
Cortez teaches a device for performing processing comprising acquiring voice data to recognize an uttered voice, analyzing the voice data to determine lip movements associated with the voice data, and generating a moving image to display animated lip movement matching the voice data (para 68; para 70, lines 1-7; paras 71 and 72; para 74, lines 1-5), wherein the processing comprises call processing (para 62; para 63, lines 1-6).  It would have been obvious to one of ordinary skill in the art to provide call processing because as known in the art, and taught by Cortez, this expands the flexibility and usability of the speech and facial synchronization such that efficient and realistic audio/visual communication applications can be realized (see, for example, Cortez, paras 17-19).
Regarding claim 5, Carson in view of Cortez teaches the communication device according to claim 3, wherein, when the recognition rate of the result of recognizing the utterance content is lower than the recognition rate of recognizing the voice as a result of comparing the result of recognizing the voice with the result of recognizing the utterance content, after the start of the call, performing enhancement processing for having a moving image in which the lip motion is increased until the end of the call (Carson, para 85; para 86, lines 1-5 and the last 6 lines; Cortez, para 48, lines 1-7; para 63, lines 1-6; para 68; para 70, lines 1-7).
Regarding claim 6, Carson in view of Cortez teaches the communication device according to claim 3, wherein, when a calling counterpart is a calling counterpart for which the recognition rate of the result of the recognizing the utterance content is lower than the recognition rate of the result of recognizing the voice as a result of comparing the result of recognizing the voice with the result of recognizing the utterance content in a call in the past, performing enhancement processing for having a moving image in which the lip motion is increased from the start of the call (Carson, para 56, lines 1-5; para 59, lines 1-6; para 85; para 86, lines 1-5 and the last 6 lines; Cortez, para 62; para 63, lines 1-6; para 70, lines 1-7; para 93, lines 1-3).
Regarding claims 9 and 10, the limitations of these claims substantially correspond to the limitations of claims 5 and 6, respectively; thus they are rejected on similar grounds as their corresponding claims.

Response to Arguments
Applicant’s arguments on pages 8-9 of the Remarks, with respect to the claim objections are persuasive.  The amendments to the claims obviate the claim objections, thus these objections have been withdrawn.  It is noted that the amendments have drawn out one minor informality in each of claims 1, 7, and 8, as noted above.

Applicant’s arguments on page 9 of the Remarks, with respect to the 112(f) interpretation are persuasive.  The amendments to the claims are such that the claims no longer invoke interpretation under 112(f).

Applicant’s arguments on pages 9 and 10 of the Remarks, with respect to the prior art rejections, have been fully considered, but they are not persuasive.
On pages 9-10 of the Applicant's Remarks, with respect to claims 1, 7, and 8, the Applicant argues that Carson does not teach generating a moving image to increase motion of the lip part because Carson describes speeding or slowing audio frame rates to achieve alignment, repeating or inserting frames into a video stream, or removing frames from a video stream, but is silent as to moving images containing an enhancement to increase motion of a lip part, as described in Applicant’s specification on page 14, lines 5-28.  The Examiner respectfully disagrees with this argument.
It is first respectfully submitted that the terms “enhancement” and “increase motion” are relatively broad and have a variety of reasonable interpretations.  In Carson, lip and mouth motions are isolated and analyzed in order to match viseme and phonemes such that they are in synch with one another.  As noted by the Applicant, if the animation and audio are out of synch, alignment adjustments can be made to enhance the output such that the video and audio is in synch.  There are several ways that Carson accomplishes this, one of which, also noted by the Applicant, is to insert video frames of known visemes in order to enable the audio to catch up to the video.  Doing so “increases motion” of the lip part, not least because the displayed lip motion associated with the viseme is extended when the video frames are added.  Accordingly, the Examiner respectfully submits that this is one way in which Carson teaches this limitation.  Thus, the Examiner respectfully submits that the prior art teaches the limitations of claims 1, 7, and 8.
Now, with respect to Application citation of the specification on page 14, lines 5-28, these features are not currently recited in the rejected claim(s); while the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  That said, however, this section of Applicant’s specification does describe enhancement to increase lip part movement that is distinguishable over the currently cited art.  For example, the described vector multiplications and leading end vector interconnection to obtain an enhanced outline of the lip and mouth parts, which are superimposed or synthesized with the moving image (shown in figures 4, 6, and 7), is not taught by the currently cited art.  If desired, Applicant is welcome to contact the Examiner to further discuss such features to advance prosecution.
On pages 9-10 of the Applicant's Remarks, Applicant argues that the dependent claims are not taught by the prior art insomuch as they depend from claims that are not taught by the prior art, and because Cortez does not remedy the alleged deficiencies of Carson.  The Examiner respectfully disagrees with these arguments, for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613